
	

113 HR 4172 IH: Student Testing Improvement and Accountability Act 
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4172
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Gibson (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to clarify when certain academic
			 assessments shall be administered.
	
	
		1.Short titleThis Act may be cited as the Student Testing Improvement and Accountability Act .
		2.FindingsCongress finds the following:
			(1)Prior to 2001, Federal law required States only to test students once per grade span.
			(2)Following the enactment of the No Child Left Behind Act of 2001, Federal education policy has
			 placed an increased emphasis on testing assessments, requiring students to
			 undergo standardized testing every year in grades 3–8.
			(3)Reducing the frequency of federally required testing would allow more time for classroom
			 instruction, decrease the burden on educational resources associated with
			 testing, and move our public education system away from the practice of teaching to the test.
			(4)The yearly testing currently required by Federal law should be replaced with grade span testing.
			3.Academic assessmentsSection 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(C)) is amended—
			(1)in clause (v)(I)—
				(A)by striking except as otherwise provided for grades 3 through 8 under clause vii,; and
				(B)by inserting and the achievement of students against the challenging State academic content and student academic
			 achievement standards after proficiency of students;
				(2)by striking clause (vii); and
			(3)in clause (viii), by striking , (vi), (vii) and inserting and (vi).
			
